DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
 
Drawings Objection
The amended drawings submitted 7/23/2021 are objectionable for removing the underlying design, MPEP 1503.02 subsection IV. In particular, the solid black surface appearance shown in Figure 1.2 removes the underlying appearance of the article originally shown. It is understood that the appearance of the article below the black shading forms no part of the claimed design, however, the appearance of these features must be visible in the drawing view.


    PNG
    media_image1.png
    566
    1448
    media_image1.png
    Greyscale


Left, 1.2 of the original disclosure showing the features seen inside the lamp and right, amended 1.2 showing no features. 



Drawing Figure 1.2 must be amended to show the features of the article that form no part of the claimed design either in broken line or with a transparent colored wash (see attached example). If applicant elects to illustrate these features with a colored wash or broken lines, the specification must be amended to include a clear and accurate description of the features shown with a wash, or broken lines as forming no part of the claimed design. 
 
Corrected drawing sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
 

 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
 
/Richard Kearney/
Patent Examiner, Art Unit 2911
Date: 2/2/2022